internal_revenue_service national_office technical_advice_memorandum number release date index uil nos case mis no tam-158067-02 cc psi b4 june taxpayer's name taxpayer's identification no date of death date of conference legend decedent child a child a’s spouse child b charity charity charity charity trust policy a policy b state case case tam-158067-02 state statute jurisprudence jurisprudence jurisprudence jurisprudence jurisprudence s t u date date date issues do the transfers to trust subject_to the charities’ withdrawal power qualify for the gift_tax_charitable_deduction under sec_2522 of the internal_revenue_code alternatively do the transfers to trust subject_to the charities’ withdrawal power qualify for the gift_tax annual exclusion under sec_2503 how are those transfers treated in computing adjusted_taxable_gifts under sec_2001 conclusions a gift_tax_charitable_deduction is not allowable under sec_2522 for the transfers to trust subject_to the charities’ withdrawal power the gift_tax annual exclusion is not allowable under sec_2503 for those transfers because the transfers do not qualify for the annual exclusion each such transfer is includible in the computation of adjusted_taxable_gifts facts on date decedent created an irrevocable_trust trust and designated his adult child child a as the trustee trustee under article iii of trust child a child a’s spouse and child b are designated as the individual beneficiaries charity charity charity and charity all organizations described in sec_501 are designated as the charitable beneficiaries tam-158067-02 article v paragraph a of trust provides that during decedent’s life the trustee is to pay to any one or more of the beneficiaries so much including the whole or a lesser amount of the income and principal in such shares equal or unequal as the trustee decides from time to time in her absolute discretion for the education health maintenance and support of the beneficiaries under paragraph b the payment of principal may be made before a withdrawal power discussed below arising on a transfer to trust has lapsed to the extent there is a reasonable reserve determined in the trustee’s absolute discretion from which the withdrawal power may be satisfied under article vi paragraphs a and b during the trust term the beneficiaries characterized as the powerholders have the right to withdraw the following proportionate amounts not to exceed dollar_figure of each transfer made to trust in any calendar_year powerholder child a child a’s spouse child b charity charity charity charity proportionate amount under article vi paragraphs c and d the trustee is to promptly notify each powerholder in writing of the amount of any transfer or deemed transfer to trust with respect to decedent’s initial transfer to establish the trust made on date the powerholders may exercise the right to withdraw a portion of the initial_amount transferred by written request delivered to the trustee on or before date days after the initial transfer a powerholder may exercise the withdrawal right in a written request delivered to the trustee within thirty days of the powerholder’s receipt of the notice the powerholder’s withdrawal right will lapse on the expiration of the 30-day notice period article iv provides that the trustee may apply for and own policies of insurance on decedent’s life under article xi paragraph k the trustee may deal with purchase assets from or make loans to any trust made by decedent or any member of decedent’s family or a_trust or estate in which any beneficiary of trust has an interest though the trustee is the fiduciary and to retain any property so purchased under article vii paragraphs a through g on decedent’s death the trustee is to distribute the remaining undistributed_income and principal as follows to each of child a child a’s spouse and child b to charity and to each of charity charity and charity the amounts distributable to the charities are to be distributed outright the amounts distributable to child a child a’s spouse and child b are to be distributed either outright or held in further trust tam-158067-02 the facts indicate that each charity received a copy of the trust agreement which was treated as notice of decedent’s initial transfer on date thereafter trustee sent written notifications of the transfers during the trust term the charities were granted in the aggregate separate withdrawal rights with respect to contributions to trust however none of the charities exercised any withdrawal right although child a as trustee had the power to distribute income and principal in her discretion for the beneficiaries’ education health maintenance and support no such distributions were made nor did trustee lend or transfer any trust property to other trusts the only assets held by trust other than amounts of cash from time to time were two modified whole life policies policy a and policy b insuring decedent’s life trust was designated the beneficiary of both policies policy a was issued on date more than months before the creation of trust to child a as trustee of trust dated date policy b was obtained two years later during the term of the trust all of decedent’s transfers to trust were applied in full to pay the insurance premiums the documents including trustee’s notification letters the notification letters sent to the charities indicate that decedent made or possibly transfers to trust each notification letter states i hereby notify you that a transfer of has been made to the trust under the terms of the trust in order to comply with certain federal tax regulations you are entitled to withdraw of this transfer in order to exercise this right you must submit to me a written request within thirty days of your receipt of this letter otherwise your right of withdrawal with respect to this transfer shall expire and you shall cease to have any further withdrawal right with respect to this transfer at that time the transfer will become part of the principal of the trust the trustee has the right to make certain discretionary distributions for proper education health maintenance and support of the beneficiaries and each year all income not so distributed is added to principal to date there has never been a discretionary distribution from the trust upon the death of settlor the charitable beneficiaries will receive an outright distribution of their designated percentage interest of the principal and accrued interest in the trust emphasis supplied decedent filed gift_tax returns reporting transfers to trust and claimed a deduction under sec_2522 for the amount subject_to each charity’s withdrawal right in addition the gifts to the trust were characterized as gifts of present interests in property in several instances the notification letters to the charities contained information and statements inconsistent with the actual facts with respect to the tam-158067-02 contribution for example for of decedent’s transfers notification letters were sent to the charities long before decedent made the respective transfer as a result in the case of of these transfers the charities’ withdrawal rights expired before the transfers were actually made for other transfers and another included in above the notification letters to charity charity and charity stated that those charities could withdraw amounts greater than what was allowable under the terms of trust it would have been impossible for trustee to satisfy the withdrawal requests if all the beneficiaries exercised the withdrawal rights described in the notification letters three of the notification letters sent to charity are undated although trustee sent a total of eight notification letters to the charities for other transfers to trust made by decedent these transfers were not reported on gift_tax returns decedent a resident of state died on date at his death trust received the dollar_figures proceeds of policy a and dollar_figuret proceeds of policy b in all trust received insurance proceeds of dollar_figureu which was divided proportionately amongst the individual beneficiaries and the charities on the federal estate_tax_return form_706 filed for decedent’s estate the executor did not include any of the transfers to trust for the benefit of the charities in computing adjusted_taxable_gifts under sec_2001 it was asserted that the transfers were not taxable_gifts for gift_tax purposes as the gifts qualified for the gift_tax_charitable_deduction allowable under sec_2522 or alternatively the gifts qualified for the annual exclusion under sec_2503 issue law and analysis sec_2501 provides that a tax is imposed on the transfer of property by gift during the calendar_year by any individual sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the calendar_year to or for certain charitable etc uses described in sec_2522 - of the gift_tax regulations under sec_2522 where a donor transfers an interest in property for a charitable purpose and an interest in the same property is transferred for a private purpose then in general in the case of a remainder_interest no deduction is allowed for the charitable tam-158067-02 transfer unless the charitable interest is in the form of either a charitable_remainder_trust described in sec_664 or a pooled_income_fund described in sec_642 in the case of any other interest the interest must be in the form of a guaranteed annuity or unitrust_interest described in sec_25_2522_c_-3 and vii sec_25_2522_c_-3 provides that if as of the date of the gift a transfer for charitable purposes is dependent upon the performance of some act or of the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible if an interest has passed to or is vested in charity on the date of the gift and the interest would be defeated by the performance of some act or the happening of some event the possibility of occurrence of which appeared on such date to be so remote as to be negligible the deduction is allowable if the trustee is empowered to divert the property or fund in whole or in part to a use or purpose which would have rendered it to the extent that it is subject_to such power not deductible had it been directly so given by the donor the deduction will be limited to that portion if any of the property or fund which is exempt from an exercise of the power in example of sec_25_2522_c_-3 c transfers a tract of land to a city government for as long as the land is used by the city for a public park if on the date of gift the city does plan to use the land for a public park and the possibility that the city will not use the land for a public park is so remote as to be negligible a deduction will be allowed 348_us_187 involved a situation in which a decedent’s will provided for a bequest to charity that was to take effect only if his 27-year old daughter died without descendants surviving her and her mother at the time of the decedent’s death the daughter had no children in part the court considered the application of the predecessor estate_tax regulation to sec_25_2522_c_-3 to determine whether an estate_tax deduction was allowable for the transfer the court noted that if it ruled in favor of the estate then an irrevocable deduction from the gross_estate would be allowed for a transfer to charity even though there was a real possibility that the charity would never receive any portion of the bequest the court concluded that under the regulation the deduction was not allowable for the bequest the court stated this court finds no statutory authority for the deduction of any percentage of a conditional_transfer to charity where there is no assurance that charity will receive some determinable part of it commissioner v estate of sternberger u s pincite see also 439_f2d_931 2d cir 93_tc_275 while the estate_tax provisions encourage charitable_bequests by authorizing deductions for charitable purposes they provide no tam-158067-02 deduction for bequests which may never reach charity in this case under the terms of trust an interest in property passed for both charitable and private purposes because trust did not satisfy the requirements of sec_2522 a charitable deduction is not allowable with respect to any transfer to trust this is the case notwithstanding the withdrawal powers held by the charities with respect to contributions to trust first there is no statutory or regulatory exception that alleviates the need to comply with the requirements of sec_2522 and the applicable regulations merely because charity has a power to withdraw a portion of each contribution to the trust further as discussed below under the facts presented we do not believe that the charities’ withdrawal powers were viable powers however even assuming there was no impediment to the exercise of these powers under the provisions of trust each charity’s right to withdraw a respective portion of a transfer expired days after the charity received the corresponding notification letter once this withdrawal period terminated the charity’s right to receive any portion of the transfer as a result of the withdrawal power terminated and the transfers remained in trust subject_to invasion for the benefit of the individual beneficiaries thus the situation presented here is analogous to a transfer subject_to a condition or power described in sec_25_2522_c_-3 as was the case in commissioner v estate of sternberger cited above under these circumstances there existed a real possibility that the charities would not receive any portion of a transfer through the exercise of the withdrawal power indeed this case presents an even stronger situation for not allowing the charitable deduction with respect to amounts subject_to the withdrawal power since the charities in fact never exercised the withdrawal powers and thus nothing ever passed to charity as a result of those powers as the court noted in estate of clopton v commissioner a charitable deduction is not allowed if the bequest may never reach charity this would also be the case if the purported charitable transfer in fact never reaches charity accordingly a charitable deduction is not allowable under sec_2522 for any portion of the transfers to trust issue law and analysis sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that donative_intent on the part of the transferor tam-158067-02 is not an essential element in applying the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not be included in the total_amount_of_gifts made during such year sec_25_2503-3 provides that no part of the value of a gift of a future_interest may be excluded in determining the total_amount_of_gifts made during the calendar_period future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 provides that an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain is a present_interest in property an exclusion is allowable with respect to a gift of such an interest a transfer to a_trust pursuant to which a donee has the unrestricted right to demand the immediate possession and enjoyment of trust principal or income generally provides the beneficiary with a present_interest in the transferred property 397_f2d_82 9th cir cristofani v commissioner 97_tc_74 kohlsaat v commissioner tc memo nonetheless in holland v commissioner t c memo the court stated that if the beneficiaries trustees and donor had an agreement or understanding that limited the ability in a legal sense of the beneficiaries to exercise their right of withdrawal then the beneficiaries may not have received gifts of a present_interest see also 945_f2d_359 10th cir estate of trotter v commissioner t c memo involving the application of sec_2036 where the court determined that under the facts presented an implied understanding did exist among the parties that the beneficiaries’ withdrawal powers would not be exercised in estate of kohlsaat v commissioner cited above the donor made a transfer in trust under which beneficiaries held rights to withdraw a pro_rata portion of the transfer the rights were to lapse days later the commissioner asserted that the facts presented evidenced an understanding between the donor and the beneficiaries that the withdrawal rights would not be exercised and therefore annual exclusions were not allowable for the transfers however the court found that the beneficiaries provided credible reasons for not exercising their withdrawal rights and the sole fact that none of the beneficiaries exercised the demand rights did not imply an agreement not to do so accordingly the court held that the beneficiaries had unrestricted rights to legally demand immediate distribution_of_property and therefore the transfers constituted a gift of a present_interest and qualified for the annual exclusion tam-158067-02 similarly in estate of holland v commissioner cited above the court allowed annual exclusions for the withdrawal rights arising on the donor’s annual transfers to trusts the trusts provided that a beneficiary could within days of receiving notice of a transfer to his or her trust demand its distribution before making the gifts the donor and the trustees her adult children discussed how the gifts would be used and she financed the gifts with a loan guaranteed by one of the trustees the trustees pooled the gifts to obtain a certificate of deposit to secure the guarantee the commissioner argued that the transfers were not gifts of present interests because the facts evidenced an agreement that the withdrawal rights would not be exercised the court concluded that if the beneficiaries trustees and donor had an agreement or understanding that limited the beneficiaries’ ability in a legal sense to exercise their withdrawal rights then the beneficiaries may not have received gifts of a present_interest however under the facts of that case the court found no evidence to support a finding that the donees' legal ability to demand payment was limited by an informal agreement under state law a gift to a charity is considered as held in trust by the charity for its charitable uses jurisprudence jurisprudence case a gift to a charity is given in trust to carry out the objects for which the charity was created see also scott and fratcher iva the law of trusts 4th ed thus a charitable gift must be applied by the charity to its charitable activities the gift is inalienable by the charity for any other purpose case jurisprudence see also iva the law of trusts supra at the use of charitable property for private purposes may jeopardize the charity’s tax privileges and exemptions allowed by state state statute a charity’s officer or director is a trustee and fiduciary with respect to the charity and the charity’s property case jurisprudence likewise the officer or director is duty-bound to use care to preserve the charity’s property protect the property against loss or dissipation and hold the property exclusively for the charity’s charitable purposes jurisprudence 2a the law of trusts supra at sec_176 under the terms of trust each charity could withdraw a percentage of each contribution if a written request was delivered to trustee during the 30-day notice period if the withdrawal right was not exercised the amount subject_to withdrawal was to be held in the trust subject_to distribution at the trustee’s discretion to child a child a’s spouse and child b for the beneficiary’s education health maintenance and support during decedent’s life thus the trustee could disperse all of the trust property among the individuals and terminate trust before decedent’s death leaving nothing remaining for the charities at decedent’s death moreover because the standard for invasion education health maintenance and support was ascertainable the individual beneficiaries possessed an enforceable right to distributions that a beneficiary could enforce in the appropriate state court ii the law of trusts supra at sec_128 thus any amounts the charities failed to withdraw could have been tam-158067-02 distributed to the individual beneficiaries during decedent’s life similarly under the terms of trust trustee could lend the trust property to other trusts created by decedent and his family members similar in effect to trustee’s distribution power this power could be exercised by trustee before decedent’s death to transfer the trust property to the other family trusts under circumstances that could jeopardize the value of the trust principal and the charities’ remainder_interest consequently if a withdrawal right was not exercised the forfeited amount would become trust property and be thereby exposed to dissipation for the private interests of decedent’s family it is clear that the charitable_remainder_trust pursuant to which property has been transferred in trust for the lifetime benefit of an individual or individuals with the remainder passing to charity is a common estate_planning vehicle prior to the tax reform act of and the enactment of sec_664 sec_2055 and sec_2522 it was common that the trust corpus was subject_to invasion for the benefit of the income_beneficiary charities’ interests in these trusts as remainder beneficiaries or even as potential discretionary distributees during the income beneficiaries’ lifetime presented no legal issues to the charities however the charities’ withdrawal rights in this case present a different situation here trust purportedly gave the charities the option of either withdrawing the funds from each contribution or allowing the funds to remain in the trust subject_to distribution to decedent’s relatives for private noncharitable purposes with the possibility of the charities receiving a distribution on decedent’s death in view of the strict prohibition on the use of a charity’s property for private purposes and the fiduciary obligations imposed on a charity and its directors it is doubtful that any officer or director of a charity could properly participate in this kind of gamble where funds charity purportedly controls are to be set_aside for private utilization until some future date thus we believe that there was a legal impediment prohibiting these withdrawal powers from ever becoming effective indeed as noted above the charities in the aggregate were granted separate withdrawal rights none of which were ever exercised further as discussed above in some cases the notification letter was sent to the charities before the transfer was made such that the withdrawal period expired before the date of the transfer in other cases the notification letter did not accurately describe the amount subject_to withdrawal or was undated so it was unclear when the withdrawal period commenced the failure to make any of the withdrawals coupled with the haphazard execution of the notification procedure without any adverse comment from the charities evidence that at least the charities’ understood that they were legally precluded from actively participating in this withdrawal arrangement that allowed funds to enure for private purposes this legal impediment distinguishes this case from holland v commissioner and tam-158067-02 kohlsaat v commissioner where the court found no basis for reaching a determination other than that the withdrawal rights constituted viable rights of the donees rather here the charities’ withdrawal powers never came into existence in the first instance see estate of trotter v commissioner supra issue law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent sec_2001 provides that the tax imposed by sec_2001 shall be the amount equal to the excess if any of - a tentative_tax computed under sec_2001 on the sum of - a the amount of the taxable_estate and b the amount of the adjusted_taxable_gifts over the aggregate amount of tax which would have been payable under chapter with respect to gifts made by the decedent after date if the provisions of sec_2001 as in effect at the decedent’s death had been applicable at the time of such gifts for purposes of sec_2001 the term adjusted_taxable_gifts means the total amount of the taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts which are includible in the gross_estate of the decedent sec_2503 provides that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided in sec_2522 and following in addition under sec_2503 gifts of a present_interest in property are generally excluded from taxable_gifts to the extent the gifts do not exceed certain statutory per donee limits in this case we have concluded that the transfers to trust allocable to the four charities do not qualify for the gift_tax_charitable_deduction under sec_2522 or the gift_tax annual exclusion under sec_2503 accordingly each such transfer constituted a taxable gift under sec_2503 and therefore is taken into account as an adjusted taxable gift under sec_2001 in computing decedent’s estate_tax liability caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
